Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 103
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 2, 9 rejected under 35 U.S.C. 103 as being unpatentable over Lynch et al. (U.S. Patent 10,475,451) in view of Buckholdt et al. (2020/0311804).
As to claim 2, Lynch teaches a method, comprising: identifying, by executable instruction executed by a processor on a transaction terminal, a user present at a transaction terminal (Figs. 1A & 1B – user 5 at terminal device 110; col. 4, line 64 – where Lynch discussed device 110 local to a user 5; col. 5, lines 3-6 and lines 12-14 – detecting a spoken utterance originating from the user 5); and engaging, by the executable instructions, the user in a natural language dialogue (col. 2, lines 25-29; col. 3, lines 46-50) while the user is remains at the terminal (col. 10, lines 7-52). Lynch does not explicitly discuss obtaining store information for a store where the terminal is located.
Buckholdt teaches voice dialogue established with a user for an order at a drive thru terminal ([0005]), hence the terminal is located at the restaurant/store; and speech-based feedback and guidance during the dialogue is processed by the voice interface, the drive thru voice interface and the POS terminal service and played as audio over the speaker (Fig. 2; [0029]); obtaining store information for a restaurant ([0018, 0027] – using spoken natural language and phrases to place an order from a menu associated with a restaurant establishment).
It would have been obvious before the effective filing date of the claimed invention to incorporate the teachings of Buckholdt into the teachings of Lynch for the purpose of providing an automated voice based dialogue established with a user and the terminal where an order is placed for a transaction using natural language speech.
As to claim 9, Lynch teaches a user present at a transaction terminal (col. 4, line 64 – where Lynch discussed device 110 local to a user 5, col. 5, lines 3-6 and lines 12-14, Figs. 1A and 1B – user 5 at terminal device 110); and engaging the user in a natural language dialogue (col. 2, lines 25-29; col. 3, lines 46-50) while the user is remains at the terminal (col. 10, lines 7-52). Lynch does not explicitly discuss the placing the order on behalf of the user with the store. Buckholdt teaches an order is placed for a transaction using natural language speech (abstract, [0005, 0018, 0042]). It would have been obvious before the effective filing date of the claimed invention to incorporate the teachings of Buckholdt into the teachings of Lynch for the purpose of placing an order on behalf of the user for subsequent order fulfillment processing.

3.	Claims 3-4 rejected under 35 U.S.C. 103 as being unpatentable over Lynch and Buckholdt in view of Crumlin et al. (2009/00440236).
As to claim 3, Lynch and Buckholdt do not explicitly discuss the method of claim 2 wherein identifying further includes identifying the user based on sensor data provided by a sensor of the transaction terminal, wherein the sensor is an imaging sensor, a motion sensor, or an audio sensor. However, Buckholdt teaches motion based sensor; initiating for an order based on listening over the microphone for predefined wake up words or phrases ([0023]), hence it would have been obvious that the sensor can also sense or listen to audio of an order from the user).
Crumlin teaches determining an identification of a user by using a sensor configured to acquire the biometric signal (abstract, [0013, 0027, 0030]) using various sensors, i.e., thermal sensor, voice or audio sensor, image sensor, capacitive sensor, conductivity sensor, weight sensor, retina sensor, light sensor ([0025]).
It would have been obvious before the effective filing date of the claimed invention to incorporate the teachings of Crumlin into the teachings of Lynch and Buckholdt for the purpose of determining the presence/absence of a person on and off the premises of the visit destination.
As to claim 4, Lynch and Buckholdt do not explicitly discuss the method of claim 3, wherein identifying further includes identifying an account associated with the user based on the sensor data and obtaining account information for the account of the user. Crumlin teaches the user may associate accounts with sensors ([0061]); processing a biometric sign received from biometric sensor and communicates with identification / authentication database to determine identification, authentication and accounting arrangements associated with the biometric signal ([0009]); determining an identification of a user by using a sensor configured to acquire the biometric signal (abstract, [0013, 0027, 0030]) using various sensors, i.e., thermal sensor, voice sensor, image sensor, capacitive sensor, conductivity sensor, weight sensor, retina sensor, light sensor ([0025]).

4.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lynch, Buckholdt, and Crumlin in view of Norlander et al. (2015/0120633).
As to claim 5, Lynch, Buckholdt, and Crumlin do not explicitly teaches the method of claim 4, wherein identifying further includes obtaining preferences from an associated with the user from the account.
	Norlander teaches user preferences sets by the user in one or more configuration dialogs associated with the user’s account information ([0077]).
	It would have been obvious before the effective filing date of the claimed invention to incorporate the teachings of Norlander into the teachings of Lynch, Buckholdt, and Crumlin for the purpose of providing additional functionality that include client entity user related to account and preferences.

5.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lynch, Buckholdt, Crumlin, and Norlander in view of Tuchman et al. (2015/0310446).
As to claim 6, Lynch, Buckholdt, Crumlin, and Norlander do not explicitly teaches the method of claim 5, wherein identifying further includes obtaining loyalty information associated with the user from the account.
Tuchman teaches registering a user for other accounts such as a loyalty account and this information stored in database ([0105]).
It would have been obvious before the effective filing date of the claimed invention to incorporate the teachings of Tuchman into the teachings of Lynch, Buckholdt, Crumlin, and Norlander for the purpose of ingesting in additional information client’s backend system to discover the context of user document using natural language.

6.	Claims 7-8 rejected under 35 U.S.C. 103 as being unpatentable over Lynch, Buckholdt, Crumlin, Norlander and Tuchman in view of Pitroda et al. (2007/0198432).
As to claim 7, Lynch, Buckholdt, Crumlin, Norlander and Tuchman do not explicitly discuss the method of claim 6, wherein obtaining the store information further includes obtaining item inventory for items in stock at the store, item details for the items, and item promotions associated with the items.
Pitroda teaches obtaining the information as item inventory associated with a store where the terminal is located ([0022, 0347, and 0428]). Lynch, Norlander, and Pitroda do not explicitly discuss promotions associated with the item inventory. However, Pitroda teaches the promotion is associated with a loyalty card and shopping action comprises receiving promotional information ([0025]), hence promotion(s) associated with shopping item(s); the loyalty card is adapted to be redeemed at a merchant, redeemed for money, products, services ([0047]); providing a promotion service associated with loyalty card, a promotion, an incentive program, or any other promotional method, involve direct distribution from a vendor ([0310]), it would have been obvious to provide promotion associated with the item inventory for the purpose of promoting good incentive for quick sale of the item.
It would have been obvious before the effective filing date of the claimed invention to incorporate the teachings of Pitroda into the teachings of Lynch, Buckholdt, Crumlin, Norlander and Tuchman for the purpose of promoting good incentive for quick sale of the item and capturing in real time image of user during point of service transaction.
As to claim 8, Norlander teaches the method of claim 7 wherein user preferences sets by the user in one or more configuration dialogs associated with the user’s account information ([0077]); Tuchman teaches registering a user for other accounts such as a loyalty account and this information stored in database ([0105]); and Pitroda teaches providing a promotion service associated with a promotion, an incentive program, or any other promotional method, involve direct distribution from a vendor ([0310]) and configuring user preference based on a preference of the user, observation and analysis of the user’s behavior, usage patterns, transaction history, other external inputs ([0481]); and Lynch teaches natural language (abstract; col. 1, lines 10-17; col. 2, lines 25-29; col. 3, lines 46-50; claim 1); hence it would have been obvious using account information, loyalty information, item inventory details and promotions as preferred stored user’s preference. It would have been obvious to incorporate the teachings of Pitroda and Lynch into the teachings of Norlander and Tuchman for the purpose of using the account information, preferences, loyalty information and item inventory, details and promotions that personalized for the user during the natural language in order to have a user-friendly system serving the user.

7.	Claims 10-11 rejected under 35 U.S.C. 103 as being unpatentable over Lynch and Buckholdt in view of Hill (2019/0172041).
	As to claim 10, Lynch and Buckholdt do not explicitly discuss the method of claim 2 wherein engaging further includes initially engaging the user during the natural language as an unknown customer of the store and registering the user as a known customer of the store before concluding the natural language dialogue with the user. However, Lynch teaches a user present at a transaction terminal (col. 4, line 64 – where Lynch discussed device 110 local to a user 5, col. 5, lines 3-6 and lines 12-14, Figs. 1A and 1B – user 5 at terminal device 110); and engaging the user in a natural language dialogue (col. 2, lines 25-29; col. 3, lines 46-50) while the user is remains at the terminal (col. 10, lines 7-52).
	Hill natural language ([0065]) and a user enters input as a registered user via the graphical user interface displayed to allow the user to register itself on the system by creating a user name and password ([0091-0093]).
	It would have been obvious before the effective filing date of the claimed invention to incorporate the teachings of Hill into the teachings of Lynch and Buckholdt for the purpose of allowing the user to create user name and password and store user profile for future login information.
	As to claim 11, Lynch and Buckholdt do not explicitly discuss the method of claim 2 wherein engaging further includes engaging the user during the natural language dialog as an unknown customer of the store and concluding the natural language dialogue with the user remaining the unknown customer of the store and remaining anonymous to the store. However, Lynch teaches a user present at a transaction terminal (col. 4, line 64 – where Lynch discussed device 110 local to a user 5, col. 5, lines 3-6 and lines 12-14, Figs. 1A and 1B – user 5 at terminal device 110); and engaging the user in a natural language dialogue (col. 2, lines 25-29; col. 3, lines 46-50) while the user is remains at the terminal (col. 10, lines 7-52).
Hill natural language ([0065]) and a user enters as guest user via the graphical user interface displayed ([0092-0093]).
It would have been obvious before the effective filing date of the claimed invention to incorporate the teachings of Hill into the teachings of Lynch and Buckholdt for the purpose of allowing user to login as guest user and remaining anonymous to the store.

8.	Claim 12 rejected under 35 U.S.C. 103 as being unpatentable over Lynch and Buckholdt in view of Dabiri (US Patent 9,466,082).
As to claim 12, Lynch and Buckholdt do not explicitly discuss the method of claim 2, wherein engaging further includes requesting during the natural language that the user present an identification card to a camera of the transaction terminal when an ordered item during the natural language dialogue requires age verification, obtaining an image of the user from the camera, extracting from the image information necessary to verify an age of the user and required to be retained for government compliance of the age verification, and authorizing the ordered item when the image information verifies the age of the user is sufficient for purchasing the ordered item.
Dabiri teaches using camera capturing an image of a face of the customer (col. 4, line 53 through col. 5, line 3), verify an age of the user and required to be retained for government compliance of the age verification, and authorizing the ordered item when the image information verifies the age of the user is sufficient for purchasing the ordered item (col. 1, line 27-31; col. 6, line 18 through col. 7, line 60).
It would have been obvious before the effective filing date of the claimed invention to incorporate the teachings of Dabiri into the teachings of Lynch and Buckholdt for the purpose of performing age verification prior to fulfill an order that require age verification using photo of the user by the camera and providing an easy and convenient means of authenticating approved users before dispensing its products.

9.	Claims 13-16, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Pitroda et al. (2007/0198432) in view of Lynch et al. (U.S. Patent 10,475,451).
As to claim 13, Pitroda teaches a method, comprising: detecting, by executable instructions that execute on a processor of a transaction terminal, a user engaged in a transaction a the transaction terminal ([42-43] – a customer/user initiates a transaction relating to the personal health care information with a health care provider; [47] – a user initiates a loyalty information transaction through the universal electronic transaction facility; [0300] – client at client device 162 facilitates using a transaction token including credit card, bank card, stored value or other debit card, loyalty card, insurance card … and point of transaction device 174 of Merchant System 170 of Fig. 1, [0348], [0428] – a user uses an electronic facility 101 to conduct a transaction); obtaining, by the executable instructions, item inventory and item information for items in inventory of a store associated with the transaction terminal ([0347-0348] – checking for available inventory and request a purchase of available inventory, [0428]); engaging the user during the transaction using the item inventory and item information ([0347-0348, 0428]); receiving, by the executable instructions, an order from the user for select items during the engaging ([174] – a transaction associated with a purchase order; [187-188] – drug order, commodity order; [358-359] – order airline ticket); sending order details for the order to a fulfilment service associated with the store during the engaging ([0014] – sending a request to the first facility wherein the first facility is a customer facility ([0018]); Docket No. 19-021822processing a payment for the select items during the engaging ([0572]); and concluding the transaction when the payment is confirmed based on the processing ([559] – once the check has been cleared, money has been transferred, money has been allocated or the transaction has otherwise been approved or other indication of a completed transaction communicated back to the portable transaction facility).  Pitroda does not explicitly discuss natural language.
Lynch teaches natural language (abstract; col. 1, lines 10-17; col. 2, lines 25-29; col. 3, lines 46-50; claim 1).
It would have been obvious before the effective filing date of the claimed invention to incorporate the teachings of Pitroda into the teachings of Lynch for the purpose of utilizing natural language to understanding processing techniques enable speech-base user control of a computing device to perform tasks based on the user’s spoken commands.
As to claim 14, Pitroda teaches the method of claim 13, wherein detecting further includes the promotion is associated with a loyalty card ([0025]) and the merchant facility includes card reader ([0021]); at the point of sale computer installed at a fuel pump ([0348]) in order for the user to pay to get fuel and [0424] - the user may select a preferred mode of payment such as a credit card associated with the client facility; hence the system of Pitroda support capability the user uses payment card to pay at the fuel pump and detecting the transaction and the user).  
As to claim 15, Pitroda teaches the method of claim 14, wherein configuring further includes the promotion is associated with a loyalty card ([0025]) and the merchant facility includes card reader ([0021]); the loyalty card is adapted to be redeemed at a merchant, redeemed for money, products, services ([0047]); accessing a loyalty account of the consumer using payment card information provided by the fuel pump terminal ([0348] – where Pitroda discussed at the point of sale computer installed at a fuel pump and [0047] – where Pitroda discussed user initiates a loyalty card information transaction through the universal electronic transaction facility); with ordering preferences obtained from the loyalty account ([0047] – loyal card redeemed for services, products, money, [0425] – the use of loyal card and promotion).
As to claim 16, Pitroda teaches the method of claim 15, wherein engaging further includes obtaining a promotion available from the store based on the loyalty information (the promotion is associated with a loyalty card ([0025]); the loyalty card is adapted to be redeemed at a merchant, redeemed for money, products, services ([0047]); [0397] – browsing merchandise and receiving promotional information),  communicating the promotion to the consumer during the engaging and redeeming the promotion for the at least one of the specific items ([0091] – alerting a user based on at least a redemption date, number of days before a coupon can be redeemed) and Lynch teaches engaging the user in a natural language dialogue (col. 2, lines 25-29; col. 3, lines 46-50) while the user is remains at the terminal (col. 10, lines 7-52).
As to claim 19, Lynch teaches engaging the user in a natural language dialogue (col. 2, lines 25-29; col. 3, lines 46-50) while the user is remains at the terminal (col. 10, lines 7-52). Pitroda and Lynch do not explicitly discuss the method of claim 13, wherein sending further includes verbally communicating a location for pickup of the specific items and a time that the specific items can be picked up at the location during the engaging.  However, Pitroda teaches paying for prescription and picking up at the pharmacist ([0042]); alerting an item pickup reminder ([0567]) and a scheduler containing routes and assigned pick-ups ([0703]); hence it would have been obvious to incorporate alerting communicating a location for pickup and a time can be picked up at the location during the engaging the user in a natural language dialogue of Lynch for the purpose of making sure the user picks up the specific items at a specific location timely.

10.	Claims 17-18 rejected under 35 U.S.C. 103 as being unpatentable over Pitroda and Lynch in view of Berus (2012/0253898).
As to claim 17, Pitroda and Lynch do not explicitly teaches the method of claim 16, wherein initiating further includes informing the user of the promotion during the natural language dialogue.
Berus teaches the user receives the coupon in the form of audio (voice calls) and providing the coupon to the merchant in order to redeem the one or more offerings made available via the coupon ([0027]).
It would have been obvious before the effective filing date of the claimed invention to incorporate the teachings of Berus into the teachings of Pitroda and Lynch for the purpose of enabling users to efficiently discover, share and redeem coupons.
As to claim 18, Pitroda and Lynch do not explicitly discuss the method of claim 17, wherein processing further includes applying the promotion before processing the payment. However, Berus teaches the user receives the coupon in the form of audio (voice calls) and providing the coupon to the merchant at point-of sale in order to redeem the one or more offerings made available via the coupon ([0027]). It would have been obvious that redeeming or applying the promotion/coupon at the point-of-sale before processing the payment in order for the user enjoying the benefits of the coupon.

11.	Claim 20 rejected under 35 U.S.C. 103 as being unpatentable over Lynch et al. (U.S. Patent 10,475,451) in view of Buckholdt et al. (2020/0311804), Tuchman et al. (2015/0310446), Berus (2012/0253898) and Pitroda et al. (2007/0198432).
As to claim 20, Lynch teaches a system, comprising: a processor; a non-transitory computer readable storage medium comprising executable instructions executed by the processor causing the processor to perform operations (col. 28, line 56 through col. 29, line 3) comprising: detecting a user engaged in a transaction at a transaction terminal (col. 4, line 64 – where Lynch discussed device 110 local to a user 5, col. 5, lines 3-6 and lines 12-14 – detecting a spoken utterance originating from the user 5, Figs. 1A and 1B – user 5 at terminal device 110); engaging the user in a natural language dialogue (col. 2, lines 25-29; col. 3, lines 1-50; col. 24, lines 35-40), and placing an order for one or more of the items based on speech of the user during the natural language dialogue (col. 24, lines 35-40). Lynch does not explicitly discuss identifying an account associated with the user with the store where the terminal is located; obtaining item information for items available at the store and preferences and loyalty information associated with the account of the user; obtaining item promotions for select items based on the loyalty information; informing the user through automated speech of the item promotions; redeeming any applicable item promotion associated with the one or more items for the order with the store; processing a payment using a registered payment method associated with the account for the order; and instructing the user through the automated speech to go to a predesignated location within the store to pick up the one or more items associated with the order.
Buckholdt teaches voice dialogue established with a user for an order at a drive thru terminal ([0005]), hence the terminal is located at the restaurant/store; and speech-based feedback and guidance during the dialogue is processed by the voice interface, the drive thru voice interface and the POS terminal service and played as audio over the speaker (Fig. 2; [0029]); obtaining item information for items available at the store information for a restaurant ([0018, 0027] – using spoken natural language and phrases to place an order from a menu associated with a restaurant establishment); confirming payment was received from the user through a credit/debit card or through currency ([0033]); and providing instructions to the user for making payment to conclude the transaction ([0088, 0095]).
Tuchman teaches registering a customer or user where customer’s personal information or preferences stored in a customer profile and registering a customer or user for other accounts such as a loyalty account, a rewards program and this information stored in database ([0105]).
Berus teaches the user receives the coupon in the form of audio (voice calls) and providing the coupon to the merchant in order to redeem the one or more offerings made available via the coupon ([0027]).
Pitroda teaches the promotion is associated with a loyalty card ([0025]); the loyalty card is adapted to be redeemed at a merchant, redeemed for money, products, services ([0047]) and receiving approval to redeem a coupon ([0347]) and a user redeems a ticket (Fig. 7 and [0404]); obtaining the information as item inventory associated with a store where the terminal is located ([0022, 0347, and 0428]), providing a promotion service associated with a promotion, an incentive program, or any other promotional method, involve direct distribution from a vendor ([0310]) and a pharma-exchange portal in association with a universal electronic transaction facility associate with prescribing, refilling, drug order ([0187]),  verbally communicating the promotion to the consumer during the engaging and redeeming the promotion for the at least one of the specific items ([0091, 0425] – alerting a user based on at least a redemption date, number of days before a coupon can be redeemed, expiration date of the coupon), processing payment including issuing a representation of a check, a money order to an electronic transaction facility ([0040-0041]); alerting an item pickup reminder ([0567]) and a scheduler containing routes and assigned pick-ups ([0703]); hence it would have been obvious to incorporate verbally or alerting communicating a location for pickup and a time can be picked up at the location during the engaging for the purpose of making sure the user picks up the specific items at a specific location timely.
It would have been obvious before the effective filing date of the claimed invention to incorporate the teachings of Buckholdt, Tuchman, Berus and Pitroda into the teachings of Lynch for the purpose of providing an automated voice based dialogue established with a user and the terminal where an order is placed for a transaction or making convenience store purchases using natural language speech.

12.	Claim 21 rejected under 35 U.S.C. 103 as being unpatentable over Lynch, Buckholdt, Tuchman, Berus and Pitroda in view of Dunn (2009/0254439).
	As to claim 21, Lynch teaches detecting a user engaged in a transaction at a transaction terminal (col. 4, line 64 – where Lynch discussed device 110 local to a user 5, col. 5, lines 3-6 and lines 12-14, Figs. 1A and 1B – user 5 at terminal device 110); obtain, by the executable instructions, store information for a store (col. 5, lines 4-67; col. 10, lines 6-52; col. 27, lines 17-41); and engaging the user in a natural language dialogue (col. 2, lines 25-29; col. 3, lines 46-50), and placing an order for one or more of the items based on speech of the user during the natural language dialogue (col. 24, lines 35-40). Lynch, Buckholdt, Norlander, Tuchman, Berus and Pitroda do not explicitly discuss the transaction terminal is a fuel pump transaction terminal and the transaction is a fuel pump purchase and the one or more items of the order are in stock store items located within the store that the user purchases from the fuel pump transaction while fueling a vehicle and wherein the store is a convenience and fuel store.
	Dunn teaches patrons or users be able to order items from the fuel pump area but may have to remit payment at a POS device inside the convenience store ([0028]).
	It would have been obvious before the effective filing date of the claimed invention to incorporate the teachings of Buckholdt into the teachings of Dunn into the teachings of Lynch, Buckholdt, Tuchman, Berus and Pitroda for the purpose of allowing users to order items from the fuel pump area while fueling a vehicle.
Double Patenting
13.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

14.	Claims 20-21 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 11,069,354 in view of Pitroda et al. (2007/0198432). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims recited in the present application are transparently found in the US Patent 11,069,354 with obvious wording variations.

U.S. Patent Application 17/321,351
US Patent 11,069,354
1. A system, comprising:
1. A system, comprising:
a processor;
a non-transitory computer-readable storage medium comprising executable instructions;
the executable instructions executed by the processor from the non-transitory computer-readable storage medium causing the processor to perform operations, comprising:
a server comprising a processor and a non-transitory computer-readable storage medium comprising executable instructions representing a transaction chatbot;
a transaction terminal comprising a terminal processor and a terminal non-transitory computer-readable storage medium having executable instructions representing a transaction interface;
the transaction chatbot when executed by the processor from the non-transitory computer-readable storage medium is configured to cause the processor to:
detecting a user engaged in a transaction at a transaction terminal;
identifying an account associated with the user with a store where the transaction terminal is located;
interact with the transaction interface and the transaction terminal to identify a consumer performing a transaction on the transaction terminal;
obtaining item information for items available at the store and obtaining preferences and loyalty information associated with the account of the user;
obtain preferences from an account of the consumer with the store and store item inventory and item pricing information for items of a store associated with the transaction terminal;
obtaining item promotions for select items based on the loyalty information;

engaging the user in a natural-language dialogue during the transaction, informing the user through automated speech of the item promotions during the natural language dialog, and placing an order for one or more of the items with the store based on speech of the user during the natural-language dialogue;
initiate a natural-language voice session with the consumer while at a the transaction terminal and during the transaction using the preferences and the store item inventory and item pricing information as a localized and personalized knowledge store for the natural-language voice session; and
redeeming any applicable item promotion associated with the one or more items for the order with the store;
perform a voice directed order and purchase of specific items during the  natural-language voice session on behalf of the consumer and the store;
processing a payment using a registered payment method associated with the account for the order; and

instructing the user through the automated speech to go to a predesignated location within the store to pick up the one or more items associated with the order.


the transaction interface when executed by the transaction processor from the transaction non-transitory computer-readable storage medium is configured to cause the transaction processor to:
interact with the transaction chatbot during the natural-language voice session; and
present a text-based representation of the natural-language voice session as feedback on a display of the transaction terminal based on text data and instructions provided by the transaction chatbot.

.
U.S. Patent No. 11,069,354, claim 1 does not teach obtaining item promotions for select items based on the loyalty information; redeeming any applicable item promotion associated with the one or more items for the order with the store; processing a payment using a registered payment method associated with the account for the order; and instructing the user through the automated speech to go to a predesignated location within the store to pick up the one or more items associated with the order.
Pitroda teaches the promotion is associated with a loyalty card ([0025]); the loyalty card is adapted to be redeemed at a merchant, redeemed for money, products, services ([0047]) and receiving approval to redeem a coupon ([0347]) and a user redeems a ticket (Fig. 7 and [0404]); obtaining the information as item inventory associated with a store where the terminal is located ([0022, 0347, and 0428]), providing a promotion service associated with a promotion, an incentive program, or any other promotional method, involve direct distribution from a vendor ([0310]) and a pharma-exchange portal in association with a universal electronic transaction facility associate with prescribing, refilling, drug order ([0187]), verbally communicating the promotion to the consumer during the engaging and redeeming the promotion for the at least one of the specific items ([0091, 0425] – alerting a user based on at least a redemption date, number of days before a coupon can be redeemed, expiration date of the coupon), processing payment including issuing a representation of a check, a money order to an electronic transaction facility ([0040-0041]); alerting an item pickup reminder ([0567]) and a scheduler containing routes and assigned pick-ups ([0703]); hence it would have been obvious to incorporate verbally or alerting communicating a location for pickup and a time can be picked up at the location during the engaging for the purpose of making sure the user picks up the specific items at a specific location timely.
It would have been obvious to incorporate the teachings of Pitroda into the teachings of U.S. Patent No. 11,069,354, claim 1 for the purpose of providing an automated voice based dialogue established with a user and the terminal where an order is placed for a transaction or making convenience store purchases using natural language speech.
Conclusion
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUYNH H NGUYEN whose telephone number is (571)272-7489. The examiner can normally be reached Monday-Friday 7AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/QUYNH H NGUYEN/Primary Examiner, Art Unit 2652